Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Group I (Claims 1-8, 12-18 and 21-26) in the response to restriction requirement filed October 11, 2022 is acknowledged.  The traversal is on the ground(s) that the currently cited art does not disclose all the features of independent claim 1, especially the transmittance at 400 nm and above being at least 60%.  This is not found persuasive because of the following reason: As pointed out in the previous Office action, since the optical properties of a polyimide are known to primarily depend on the constituents of the polyimide, prior art’s polyimide and that of Applicant would possess similar optical transmittance. Notably, by virtue of a step polymerization between a polyamine and a dianhydride/tetraacid, in the polyimide, the amount of the residues derived from the polyamine and that derived from the dianhydride/tetraacid are equal (ignoring the chain-ends). 

Therefore, Groups II (Claims 27-36) and III (Claims 37-48) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
The requirement is still deemed proper and is therefore made FINAL.

2.	Applicant's further election of Species B (aromatic dianhydrides/tetraacids) and Species C (1,4-diaminobutane) in the response to restriction requirement filed October 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 2, 9-11 and 19-20 are deleted. Claims 1 and 3 are amended. Claims 6-7 are further withdrawn. Now, Claims 1-5, 8, 12-18 and 21-26 are pending for consideration.
	
Claim Objections
3.	Claim 13 is objected to because of the following informalities:  
	In Claim 13 (2nd line from bottom), Applicant is advised to replace “phenylemne” with -- phenylene --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 4-5 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	For Claims 4 (line 2) and 5 (line 2), it is not clear what “percentage equivalent weight” refers to. Applicant is advised to show how it is determined.
	For Claims 22-26, it is not clear what Applicant intended to claim (i.e., a polyimide or a method for processing a polyimide) For the sake of compact prosecution, the instant claims are construed to be directed to a polyimide.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 3, 8, 12-13, 15-18 and 21-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koning (US 5 280 101).
For Claims 1, 3, 8, 13, 15-17 and 21-26, Koning discloses a polyimide in a form such as a film, etc. derived from 3,3’,4,4’-benzophenonetetracarboxylic dianhydride and 1,4-diaminobutane. (col. 1, lines 67 to col. 2, line 39 and col. 2, lines 54-66) Since Koning’s polyimide reads on Applicant’s polyimide, both would possess similar properties such as optical transmittance, birefringence, optical clarity and solubility in a polar solvent because these properties primarily depend on the constituents of the polyimides. For Claim 12, one of ordinary skill in the art would appreciate that a polymer (including polyimide) would be amorphous, crystalline or semi-crystalline (i.e., containing a mixture of amorphous and crystalline). For Claim 18, the glass transition temperature of the polyimide is described in Table 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Koning in view of Odian (Principles of Polymerization, Wiley-Interscience, 2004). 
	Koning discloses a polyimide, supra, which is incorporated herein by reference. Koning is silent on the chain ends of the polyimide. However, Odian teaches that a step polymerization (e.g., condensing between a polyamine and a dianhydride/tetracarboxylic acid), it is desirable to adjust the amounts of the monomers to be deviated slightly from exact stoichiometry. The motivation is to afford a polymer (e.g., polyimide) with more stability. (page 74) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a monomer mixture where the stoichiometric amount of one of the monomers is in slightly excess. Notably, there is merely two scenarios where either the polyamine or the dianhydride/tetracarboxylic acid is used in stoichiometrical excess. To this end, the resulting polyimide would be end-capped with either mono-amines or mono-anhydrides/dicarboxylic acids. Since there is merely one out of two possibilities where the chain ends of the polyimide are mono-anhydrides/dicarboxylic acids, a prima facie case of obviousness exists. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
October 31, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765